Citation Nr: 0714446	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  02-21 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to rating higher than 50 percent for major 
depressive disorder.

3.  Entitlement to an increased (compensable) rating for 
gouty arthritis.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1962 to 
December 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in relevant part, denied the veteran's 
claims for service connection for a right shoulder 
disability; for increased ratings for depression and gouty 
arthritis; and for a TDIU.

The veteran also perfected an appeal of other claims that 
were denied in that decision, for service connection for a 
left shoulder disorder and for an increased rating for 
residuals of a right knee injury, status post total knee 
replacement.  But in October 2004, during the pendency of his 
appeal, the RO issued a decision assigning a 100 percent 
rating for his right knee disability effective from June 
2003, and a 30 percent rating from August 2004.  And in 
November 2004, in response to those higher ratings, he 
indicated he was satisfied with that decision and withdrew 
his appeal concerning his right knee.  See 38 C.F.R. 
§ 20.204.  Later, following the Board's January 2005 remand, 
he submitted a letter in June 2005 also withdrawing his claim 
for service connection for a left shoulder disorder.  He has 
continued to appeal all remaining claims, however.

The veteran requested a hearing at the RO before a local 
Decision Review Officer, which was twice scheduled.  But on 
both occasions he failed to appear.




FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The evidence of record does not show a right shoulder 
disorder was caused or made chronically worse by the 
veteran's active military service.

3.  The veteran's major depressive disorder manifests with 
recurrent depression, sleep difficulty, anxiety, tenseness, 
and edginess.  His Global Assessment of Functioning (GAF) 
score is 60.

4.  The veteran's gouty arthritis does not currently manifest 
as an active process or cause any associated limitation of 
motion (LOM) in his big toes.

5.  The veteran's service-connected disabilities do not 
prevent him from obtaining and maintaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The requirements are not met for a rating higher than 50 
percent for the major depressive disorder  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9434 (2006).



3.  The requirements are not met for a compensable rating for 
gouty arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5002-5017 
(2006).

4.  The criteria are not met for a TDIU.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.15, 4.16, 4.18, 4.19 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  Although some of the veteran's claims were received 
prior to the enactment of the VCAA, it is still applicable to 
all his claims since even those remain pending.  See 66 Fed. 
Reg. 45,629 (August 29, 2001); VA O.G.C. Prec. Op. No. 7-2003 
(November 19, 2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claims, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and 
the disability, 4) degree of disability, and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  To the extent possible, the notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 576 (2006); and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

Here, in May 2001 and March 2005 letters, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
and for higher ratings (for the already service-connected 
disabilities), as well as what information and evidence he 
needed to submit, what information and evidence would be 
obtained by VA, and the need for him to advise VA of and to 
submit any further evidence that was relevant to his claims.  
The May 2001 letter only addressed claims for service 
connection.  But the more recent March 2005 letter, which was 
issued pursuant to the Board's remand directive, provided 
notice concerning all of the veteran's then pending claims, 
including for a TDIU.  Further, the May 2001 letter informed 
him that his claims that had been adjudicated under the prior 
not-well-grounded legal standard, which the VCAA repealed, 
would be readjudicated on a de novo basis.

An even more recent March 2006 letter, also issued on remand, 
informed the veteran how disability ratings and effective 
dates are assigned and the type of evidence impacting those 
determination.  And his claims were subsequently reviewed and 
reconsidered after that letter, as shown in the October 2006 
SSOC.  Thus, all notice requirements were met.  
38 U.S.C.A. § 5103(a), 5104, 7105; Prickett, 20 Vet. App. at 
376; see Dingess/Hartman, 19 Vet. App. at 493.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, private treatment records from the 
care providers and facilities he identified, and the 
transcript of his hearing before a Social Security 
Administration (SSA) Administrative Law Judge (ALJ).

In summary, the VCAA's provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, as even he acknowledged in his 
May 2006 statement.  There also is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to him.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to him.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Service Connection Claim

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran's service medical records are unremarkable for 
any complaints, findings, or treatment for right shoulder-
related symptoms or conditions.  He injured his left shoulder 
in April 1963, but the service medical records do not show 
his right shoulder to have been involved in any way.  
Further, when he completed his personal medical history 
questionnaire for a physical examination prior to his tour in 
Vietnam, he indicated that he had dislocated his right 
shoulder prior to service, in 1957, although he also said 
that he had not had any recurring symptoms.  The examiner 
noted no sequelae (residuals of that trauma), and the January 
1964 Report Of Medical Examination reflects that the examiner 
assessed the veteran's upper extremities as normal.  He was 
deemed physically fit for the overseas tour in Vietnam.

The veteran received in-patient psychiatric treatment in June 
1969.  The medical history section of the narrative summary 
of that hospitalization also notes his right shoulder 
dislocation "many years ago without sequelae."  The August 
1969 Report of Medical Examination For Medical Board reflects 
that his upper extremities were assessed as normal.  He was 
discharged from the military in December 1969.

The veteran reinjured his right shoulder in July 2000, when 
he fell, requiring surgery as part of his course of 
treatment.  The records pertaining to that injury and 
treatment contain no comment or opinion that his right 
shoulder pathology was in any way related to his military 
service.

There simply is no evidence of any incident during service 
involving the veteran's right shoulder.  And by all medical 
accounts, any present disability involving this shoulder is a 
residual of the intercurrent injury he sustained many years 
after service, in July 2000, which was severe enough to have 
required surgery.  Thus, the preponderance of the evidence is 
against his claim for service connection.  38 C.F.R. § 3.102.  
In this situation, there is no reasonable doubt to resolve, 
as the evidence must be close or evenly balanced for him to 
prevail on the basis of reasonable doubt.  See Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); see also 
Almany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

Increased Rating Claims

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that each and every piece of evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Major Depressive Disorder

Historically, a July 1970 rating decision granted service 
connection for anxiety reaction with a zero percent 
(noncompensable) evaluation.  A March 1998 rating decision 
granted a compensable evaluation of 30 percent.  The 1999 
VA examination determined the veteran's anxiety reaction had 
evolved into a major depressive disorder, and an April 2000 
rating decision increased his evaluation from 30 to 50 
percent, which is the decision and rating currently 
on appeal.

Current rating evaluations of mental disorders include 
consideration of the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), 38 C.F.R. § 4.130, but the VA rating criteria govern the 
overall evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-44 (2002).  An evaluation of the disability level of 
a mental disorder is based on the total evidentiary picture 
of the veteran's occupational and social impairment.  
Further, social impairment is not the sole criterion on which 
an evaluation is based,  38 C.F.R. § 4.126(a), (b), and the 
applicable rating criteria are applied via an overall 
assessment of one's disability picture.

The applicable regulation for rating an acquired mental 
disorder states that, mental symptomatology causing 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants an evaluation of 50 percent.



A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a rating of 100 percent.

38 C.F.R. § 4.130, Diagnostic Code 9434.

The competent medical evidence of record shows the veteran's 
major depressive disorder is appropriately rated at its 
current level of 50 percent, so his claim for a higher rating 
must be denied.  38 C.F.R. § 4.7.

While the case was on remand, he was afforded another 
examination to assess his current mental status.  
The September 2005 examination report reflects that the 
examiner had reviewed the results of the earlier 2002 
examination, which had diagnosed major depressive disorder 
and assessed a GAF of 63.  The veteran recounted his personal 
medical history to the examiner and told him that he had to 
retire from his work as an ALJ because he was unable to 
function on the job.  He also told the examiner of his fall, 
where he struck his head, and that afterwards he had a 
personality change with increased anger, aggressiveness, and 
lost libido.  The examiner noted that the medical records in 
the claims file did document 
post-operative confusion.  The veteran denied receiving any 
in-patient psychiatric treatment and said he was taking 
Lamictal.  He also stated he was fully capable of doing his 
activities of daily living (ADLs), and that he did them 
routinely and independently.

The objective mental status evaluation revealed the veteran 
was alert and oriented to personal information and place, as 
well as temporal orientation.  His insight was adequate and 
affect blunted.  His response latencies were normal, but he 
appeared disshelved.  He explained that he had just returned 
from a several-week long trip, indicating he did not have 
time to adequately groom himself, but that he usually did a 
better job of this.  The examiner observed the veteran 
demonstrated adequate attention to the interview, and that he 
was not distractible.  While slow in doing so, he was able to 
recite the months of the year in reverse order without error.  
Spontaneous speech was fluent, grammatic, and free of 
paraphrases, and visual naming was 6/6 words, though he did 
demonstrate some word-finding problems during speech.  He 
needed only one trial to learn a list of three words, and he 
recalled two of three after three minutes.  He was logical 
and goal-directed.  He informed the examiner of mild to 
moderate dysphoria, but he denied crying and told the 
examiner that he had varying difficulty maintaining sleep.  
He denied any suicide or homicide ideation or plan, but he 
reported some symptoms of anxiety, including worry, being 
tense, restless, and edgy.  He also told the examiner that he 
had experienced an increase in appetite - but without any 
weight gain.

The examiner observed no evidence of thought process disorder 
or content.  The veteran made good eye contact, and there was 
no pressured speech, grandiosity, or motor overactivity 
noted.  The examiner noted the veteran continued to 
demonstrate major depression, as diagnosed at the previous 
examination.  Although he reported that his diagnosis had 
been changed to bipolar disorder, the examiner observed that, 
other than irritability and anger, the veteran did not report 
the symptoms of bipolar disorder.  Further, said the 
examiner, the severity of the veteran's disorder had not 
changed since the last examination.  The examiner diagnosed 
major depressive disorder, recurrent, and assessed a GAF of 
60.  He also described the extent of the veteran's social and 
industrial impairment as mild.



This evidence shows the veteran's primary symptoms are mood 
disturbance, in the form of his recurrent depression, and 
varying sleep disturbance.  And while his depression is 
recurrent, there is no indication it precludes him from 
functioning independently, which is required for a higher 70 
percent rating.  In fact, as noted, the evidence shows the 
opposite, as the examiner indicated the veteran handled his 
affairs routinely and independently.  He also was quick to 
explain his disshelved appearance to the examiner, with 
sufficient justification, which is evidence that his symptoms 
have not caused him to neglect his personal appearance.  
Further, as also noted, there is not any evidence of the more 
serious symptoms of an acquired mental disorder such as 
spatial disorientation and the like.  The claims file, 
however, does reflect past episodic instances where the 
veteran manifested more serious symptoms, but that has not 
been the constant state of affairs nor is it the current 
state.  See Francisco, 7 Vet. App. at 58.

In a December 2004 letter in reply to the veteran's request 
for his assessment, Dr. McMeekin, one of the veteran's 
private clinicians, provided a synopsis of his treatment of 
the veteran.  He noted that, during his treatment of the 
veteran, he had observed times when the veteran was so 
confused or depressed as to be catatonic and totally unable 
to function or even care for himself, as well as evidence 
memory impairment.  Dr. McMeekin also stated that he was 
aware the veteran had bipolar disorder, but a fair reading of 
his letter does not suggest that he diagnosed the veteran 
with that disorder.  Dr. McMeekin's treatment records 
associated with the claims file reflect that he observed 
those symptoms in 2001, so several years ago, when even the 
veteran's personal hygiene had deteriorated.

The Board points out, however, that the other medical 
evidence of record shows that the symptoms Dr. McMeekin 
listed were mostly temporary.  Records from Good Samaritan 
Hospital reflect that, after his 2003 total right knee 
replacement, the veteran fell and sustained an avulsion 
fracture of his right navicular and underwent surgery in 
2003.  After that surgery, he manifested significant mental 
pathology.  The June 2003 Discharge Summary reflects that his 
treating physician noted questions of visual hallucinations 
and a full psychiatric evaluation was requested.  The 
psychiatrist concluded the veteran did not meet the 
requirements for in-patient treatment, meaning he did not 
warrant being hospitalized.  His mental status waxed and 
waned, but gradually improved.  Probable early dementia was 
listed among the discharge diagnoses.  The summary notes that 
he had displayed such agitated behavior and irritability that 
he was non-compliant with medical advice and that his doctor 
could not find an intermediate care facility willing to 
accept him.  So he was discharged to his own care.

A full neurology work-up, including a CT scan of the 
veteran's head, revealed no significant findings.  There was 
some mild atrophy, but no acute lesions.  The examiner opined 
that, if the veteran did in fact have some pre-existing 
dementia, it would not be unusual for his mental status to 
deteriorate after a major surgery along with the narcotic 
analgesics he was receiving.  Then, the neurologist noted the 
veteran seemed to be on a rather complex regimen of 
psychoactive medications, including Exelon, amphetamine, 
Celexa, OxyContin, and Paxil, and that the combination might 
very well have contributed to his then confusion.  Later 
treatment records have not shown him to have dementia, so by 
all accounts the extensive amount of medication he was on at 
that time was the reason for his confusion - not his 
service-connected major depressive disorder.  See, e.g., 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must be 
able to distinguish, by competent evidence, the extent of the 
veteran's symptoms that are attributable to service-related 
causes, i.e., service-connected disability, from those that 
are not).

The totality of the medical evidence shows the veteran's 
post-knee-replacement fall precipitated an acute and 
transient increase in his mental symptoms.  As the examiner 
at the 2005 evaluation observed, the September 2002 VA 
examination had assessed the veteran's GAF as 63 and 
described his impairment as mild.  The GAF score is a scaled 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.1994) (DSM-IV).  A GAF of 63 
is at the low-to-mid point of the 61-to-70 range, and in any 
event is indicative of only some mild symptoms.  Id.  Also, 
interestingly, the veteran reported more symptomatology in 
2002 than during his more recent 2005 examination, 
although he had a slightly lower GAF score of 60 during the 
2005 evaluation.  


According to DSM-IV, a GAF of 51 to 60, is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  So even using 
the more recent, and slightly lower, GAF score of 60 from the 
2005 evaluation is insufficient reason to assign a rating 
higher than the existing 50 percent.

The veteran told the examiner at the 2002 evaluation that he 
had experienced a weight gain of 14 pounds, anhedonia, 
anergia, irritability, anger, as well as difficulty 
concentrating and completing his activities of daily living.  
Thus, his acute and transient exacerbation in 2003 
notwithstanding, the Board finds that the preponderance of 
the evidence shows his major depressive disorder to currently 
more nearly approximate his existing 50 percent rating.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434; Francisco, 7 
Vet. App. at 58.

The Board further notes that the Good Samaritan summary 
indicates the veteran had a female significant other 
companion, who was present and conversed with his physician.  
So the veteran has a personal relationship with her.  In 
comparison, a higher 70 percent or even higher 100 percent 
rating envisions the total absence of the ability to form and 
maintain personal relationships.  The preponderance of the 
evidence is against assigning a rating higher than 50 
percent.  38 C.F.R. § 4.7.

Gouty Arthritis

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.

Gouty arthritis is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5002 and 5017.  Diagnostic Code 5017 
requires evaluation under Diagnostic Code 5002, which assigns 
various ratings based on whether the rheumatoid arthritis or 
its variant is an active process or is manifested by chronic 
residuals.  For active process, a 20 percent rating is 
assigned for one or two exacerbations a year in a well-
established diagnosis; a 40 percent rating is assigned with 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  A 60 percent rating is assigned where manifestations 
less than commensurate with criteria for a 100 percent but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
4 or more times a year or a lesser number over prolonged 
periods.  A 100 percent rating is assigned with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  For chronic residuals, 
Diagnostic Code 5002 permits evaluation based on limitation 
of motion or ankylosis, favorable or unfavorable, of specific 
joints affected consistent with applicable diagnostic codes.  
A Note to the Code provides that the rating for active 
process cannot be combined with that for residuals based on 
limitation of motion or ankylosis; the higher rating is to be 
assigned.

The September 2005 examination report reflects that the 
veteran told the examiner that he could not predict when his 
gouty attacks occurred, but that they had occurred two to 
three times during the past year.  He said he took Colchicine 
for them, and that they mainly affected his toes.  Physical 
examination revealed no painful or swollen 
metatarsophalangeal joints.  Range of motion was painless 
from 15 degrees of dorsiflexion to 15 degrees of plantar 
flexion, and the joints were symmetric bilaterally.  
Repetitive motioning of his great toe metatarsophalangeal 
joints did not result in further loss of motion.

The examiner noted the veteran's report that his flare-ups 
caused LOM of his great toes, but the examination findings 
did not confirm that.  The examiner observed the veteran did 
not have an active process; his toes had no LOM during that 
examination; and his joints had no instability.

The report of the earlier September 2002 examination shows 
the veteran told the examiner that he had experienced three 
gouty attacks, in total, during his entire lifetime.  The 
report also reflects that the condition was asymptomatic 
during that 2002 evaluation, just as it was during the more 
recent 2005 evaluation.  So the Board is constrained to find 
that the veteran's gouty arthritis does not meet or 
approximate the requirements for a compensable evaluation, as 
he does not have an active gouty process or LOM in the 
particular area affected by the condition, his great toes.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5002-5017.

And since, for these reasons and bases, the preponderance of 
the evidence is against both claims for increased ratings, 
there is no reasonable doubt to resolve in the veteran's 
favor, and these claims must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

TDIU

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a). Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.  In addition, 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, 
are considered one disability under this section.  Id.

A veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  
"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a); 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  
See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro 
v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

As mentioned, the veteran has a 50 percent rating for his 
major depressive disorder, a 30 percent rating for his total 
right knee arthroplasty, a separate 10 percent rating for the 
post-traumatic arthritis in this knee, and a 0 percent rating 
for his gouty arthritis, for combined rating of 70 percent.  
So he satisfies the threshold minimum rating requirements of 
38 C.F.R. § 4.16(a) for consideration of a TDIU without 
resorting to extra-schedular factors.  But the question 
remains whether he is unemployable due to the severity of his 
service-connected disabilities.

As already indicated, the veteran's major depressive disorder 
causes mild and, at most, moderate overall social and 
industrial impairment.  None of his other examination reports 
contain a finding, comment, or opinion to the effect that his 
service-connected disabilities render him incapable of 
obtaining and maintaining substantially gainful employment.  
As alluded to, he once worked as an ALJ for the SSA.  He 
"retired" from that position in 1996, but he asserts - and 
the available evidence appears to support, that he 
"retired" to avoid dismissal for cause, as he had amassed a 
substantial backlog of cases assigned to him and awaiting 
adjudication.  He was also suspended from the practice of law 
by the State of South Carolina for mishandling funds of an 
estate.  He asserts those actions were directly related to 
his diminished mental capacity and, therefore, are evidence 
of his inability to work.

The veteran applied for SSA benefits, and a SSA ALJ found 
that, due to the impact of all of his disabilities - 
including his age and a diagnosed narcissistic personality 
disorder, he had been under a disability since September 
1999, the date of his application.  The ALJ also noted VA 
rating decisions that were in his application appeal package.  
An earlier decision on his application was unfavorable.

Since, however, there are significant differences in the 
definition of disability under the SSA's and VA's guidelines, 
SSA determinations are not binding on VA.  Holland v. Brown, 
6 Vet. App. 443, 448 (1994).  SSA determinations are 
nonetheless probative evidence to be considered, though.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Indeed, 
there are significant similarities between the two systems.  
Consequently, the Board must provide the basis for 
disagreeing with or not accepting a finding of disability by 
an SSA ALJ.  Id.

Here, the Board need look no further than to the transcript 
of the veteran's SSA hearing to discover the ALJ's findings 
do not carry the day for the veteran's claim with VA for a 
TDIU.  The transcript is most enlightening, as the ALJ 
essentially put aside formality and - in a sense, cut to the 
chase by engaging the veteran on a one-ALJ-to-another basis, 
and the hearing focused pretty much entirely on why the 
veteran stopped functioning efficiently as an ALJ.  The 
presiding ALJ asked the veteran, how does one amass over 100 
undecided cases, especially with a staff?  In response, the 
veteran explained that he just went over the cases over and 
over, and that he just could not make up his mind.  
Transcript, p. 7.  He attributed his indecisiveness to his 
mental symptomatology.  But another exchange between them is 
critical.  He told the ALJ that he was working to get back 
his license to practice law, and that his mental problem 
would not preclude him from working (emphasis added).  He 
explained that he could still collect information and that 
he knew how to debrief clients, etc.  He appeared to imply 
that he had the ability to help other attorneys prepare for 
trial.  The ALJ then asked, "[b]ut if you're able to do 
that, then why should I find you disabled?"  He responded 
that it was because he was never going to be able to do it 
full time.  Transcript, p. 12.  He said that if he tried to 
be an ALJ again, he would have a problem maintaining focus.  
Transcript, pp. 15-16.

The ALJ's findings reflect that he did find the veteran was 
able to perform sedentary work in a low-stress environment, 
but since he was approaching retirement age and had a 
personality disorder, he did not have the ability to acquire 
or develop the needed transfer skills.

Age, of course, is not a factor when deciding entitlement to 
a TDIU, see 38 C.F.R. § 4.19, and personality disorders are 
considered developmental defects under VA law and, therefore, 
are not subject to service connection.  See 38 C.F.R. 
§§ 3.303(c), 4.9.  Further, as pointed out, the veteran 
candidly told the ALJ there still was work he could do - and 
in more than just a marginal employment capacity, although 
admittedly he did not think he could do it full time.  The 
ALJ's findings were issued in December 2001, and mental 
status evaluations conducted during the years since have 
shown the impairment attributable to the veteran's major 
depressive disorder (his highest rated condition and, 
therefore, presumably most severe) is significantly less than 
debilitating.  So, even if the Board accepts his contention 
that it was his mental disorder that was the underlying cause 
of his having to "retire" as an ALJ and his suspension from 
the practice of law in South Carolina, the evidence of record 
shows that not to have been a permanent state of affairs, as 
shown by the results of his more recent VA mental status 
examinations in 2002 and 2005, as well as by his testimony 
before the ALJ.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for a TDIU.  
38 C.F.R. § 3.340, 4.16, 4.18; see also VA O.G.C. Prec. Op. 
No. 75-91 (December 27, 1991), 57 Fed. Reg. 2317 (1992).  
Consequently, there is no reasonable doubt to resolve in his 
favor, and his claim must be denied.  38 C.F.R. § 4.3.


ORDER

The claim for service connection for a right shoulder 
disability is denied.

The claim for a rating higher than 50 percent for major 
depressive disorder is denied.

The claim for a compensable rating for gouty arthritis is 
denied.

The claim for a TDIU is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


